(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 VAN BUREN v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

    No. 19–783.      Argued November 30, 2020—Decided June 3, 2021
Former Georgia police sergeant Nathan Van Buren used his patrol-car
  computer to access a law enforcement database to retrieve information
  about a particular license plate number in exchange for money. Alt-
  hough Van Buren used his own, valid credentials to perform the
  search, his conduct violated a department policy against obtaining da-
  tabase information for non-law-enforcement purposes. Unbeknownst
  to Van Buren, his actions were part of a Federal Bureau of Investiga-
  tion sting operation. Van Buren was charged with a felony violation
  of the Computer Fraud and Abuse Act of 1986 (CFAA), which subjects
  to criminal liability anyone who “intentionally accesses a computer
  without authorization or exceeds authorized access.” 18 U. S. C.
  §1030(a)(2). The term “exceeds authorized access” is defined to mean
  “to access a computer with authorization and to use such access to ob-
  tain or alter information in the computer that the accesser is not enti-
  tled so to obtain or alter.” §1030(e)(6). A jury convicted Van Buren,
  and the District Court sentenced him to 18 months in prison. Van Bu-
  ren appealed to the Eleventh Circuit, arguing that the “exceeds au-
  thorized access” clause applies only to those who obtain information to
  which their computer access does not extend, not to those who misuse
  access that they otherwise have. Consistent with Eleventh Circuit
  precedent, the panel held that Van Buren had violated the CFAA.
Held: An individual “exceeds authorized access” when he accesses a com-
 puter with authorization but then obtains information located in par-
 ticular areas of the computer—such as files, folders, or databases—
 that are off-limits to him. Pp. 5–20.
    (a) (1) The parties agree that Van Buren “access[ed] a computer with
 authorization” and “obtain[ed] . . . information in the computer.” They
2                    VAN BUREN v. UNITED STATES

                                   Syllabus

    dispute whether Van Buren was “entitled so to obtain” that infor-
    mation. Van Buren contends that the word “so” serves as a term of
    reference and that the disputed phrase thus asks whether one has the
    right, in “the same manner as has been stated,” to obtain the relevant
    information. Black’s Law Dictionary 1246. He also notes that the only
    manner of obtaining information already stated in the definitional pro-
    vision is by a computer one is authorized to access. Thus, he continues,
    the phrase “is not entitled so to obtain” plainly refers to information
    one is not allowed to obtain by using a computer that he is authorized
    to access. The Government argues that “so” sweeps more broadly,
    reading the phrase “is not entitled so to obtain” to refer to information
    one was not allowed to obtain in the particular manner or circum-
    stances in which he obtained it. And the manner or circumstances in
    which one has a right to obtain information, the Government says, are
    defined by any “specifically and explicitly” communicated limits on
    one’s right to access information. Van Buren’s account of “so” best
    aligns with the term’s plain meaning as a term of reference, as further
    reflected by other federal statutes that use “so” the same way. Pp. 5–
    8.
       (2) The Government contends that Van Buren’s reading renders the
    word “so” superfluous. “So” makes a valuable contribution, the Gov-
    ernment insists, only if it incorporates all of the circumstances that
    might qualify a person’s right to obtain information. The Court disa-
    grees because without “so,” the statute could be read to incorporate all
    kinds of limitations on one’s entitlement to information. Pp. 8–9.
       (3) The dissent accepts Van Buren’s definition of “so,” but would ar-
    rive at the Government’s result by way of the word “entitled.” Accord-
    ing to the dissent, the term “entitled” demands a “circumstance de-
    pendent” analysis of whether access was proper. But the word
    “entitled” is modified by the phrase “so to obtain.” That phrase in turn
    directs the reader to consider a specific limitation on the accesser’s en-
    titlement: his entitlement to obtain the information “in the manner
    previously stated.” And as already explained, the manner previously
    stated is using a computer one is authorized to access. To arrive at its
    interpretation, the dissent must write the word “so” out of the statute.
    Pp. 9–10.
       (4) The Government contends that in “common parlance,” the
    phrase “exceeds authorized access” would be understood to mean that
    Van Buren “exceed[ed] his authorized access” to the law enforcement
    database when he obtained license-plate information for personal pur-
    poses. The relevant question, however, is not whether Van Buren ex-
    ceeded his authorized access but whether he exceeded his authorized
    access as the CFAA defines that phrase. For reasons given elsewhere,
    he did not. Nor is it contrary to the meaning of the defined term to
                    Cite as: 593 U. S. ____ (2021)                       3

                               Syllabus

equate “exceed[ing] authorized access” with the act of entering a part
of the system to which a computer user lacks access privileges. Pp. 11–
12.
   (b) The statute’s structure further cuts against the Government’s
position. Subsection (a)(2) specifies two distinct ways of obtaining in-
formation unlawfully—first, when an individual “accesses a computer
without authorization,” §1030(a)(2), and second, when an individual
“exceeds authorized access” by accessing a computer “with authoriza-
tion” and then obtaining information he is “not entitled so to obtain,”
§§1030(a)(2), (e)(6). Van Buren contends that the “without authoriza-
tion” clause protects computers themselves from outside hackers,
while the “exceeds authorized access” clause provides complementary
protection for certain information within computers by targeting so-
called inside hackers. Under Van Buren’s reading, liability under both
clauses stems from a gates-up-or-down inquiry—one either can or can-
not access a computer system, and one either can or cannot access cer-
tain areas within the system. This treats the clauses consistently and
aligns with the computer-context understanding of access as entry. By
contrast, the Government proposes to read the first phrase “without
authorization” as a gates-up-or-down inquiry and the second phrase
“exceeds authorized access” as dependent on the circumstances—a
reading inconsistent with subsection (a)(2)’s design and structure. The
Government’s reading leaves unanswered why the statute would pro-
hibit accessing computer information, but not the computer itself, for
an improper purpose.
   Another structural problem for the Government: §1030(a)(2) also
gives rise to civil liability, §1030(g), with the statute defining “damage”
and “loss” to specify what a plaintiff in a civil suit can recover.
§§1030(e)(8), (11). Both terms focus on technological harms to com-
puter data or systems. Such provisions make sense in a scheme aimed
at avoiding the ordinary consequences of hacking but are ill fitted to
remediating “misuse” of sensitive information that employees permis-
sibly access using their computers. Pp. 12–16.
   (c) The Government’s claims that precedent and statutory history
support its interpretation are easily dispatched. This Court’s decision
in Musacchio v. United States, 577 U. S. 237, did not address the issue
here, and the Court is not bound to follow any dicta in the case. As for
statutory history, the Government claims that the original 1984 Act’s
precursor to the “exceeds authorized access” language—which covered
any person who, “having accessed a computer with authorization, uses
the opportunity such access provides for purposes to which such au-
thorization does not extend”—supports its reading. But that Congress
removed any reference to “purpose” in the CFAA cuts against reading
the statute to cover purpose-based limitations. Pp. 16–17.
4                   VAN BUREN v. UNITED STATES

                                  Syllabus

       (d) The Government’s interpretation of the “exceeds authorized ac-
    cess” clause would attach criminal penalties to a breathtaking amount
    of commonplace computer activity. For instance, employers commonly
    state that computers and electronic devices can be used only for busi-
    ness purposes. On the Government’s reading, an employee who sends
    a personal e-mail or reads the news using a work computer has vio-
    lated the CFAA. The Government speculates that other provisions
    might limit its prosecutorial power, but its charging practice and policy
    indicate otherwise. The Government’s approach would also inject ar-
    bitrariness into the assessment of criminal liability, because whether
    conduct like Van Buren’s violated the CFAA would depend on how an
    employer phrased the policy violated (as a “use” restriction or an “ac-
    cess” restriction). Pp. 17–20.
940 F. 3d 1192, reversed and remanded.

   BARRETT, J., delivered the opinion of the Court, in which BREYER, SO-
TOMAYOR,    KAGAN, GORSUCH, and KAVANAUGH, JJ., joined. THOMAS, J.,
filed a dissenting opinion, in which ROBERTS, C. J., and ALITO, J., joined.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–783
                                    _________________


          NATHAN VAN BUREN, PETITIONER v.
                  UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                   [June 3, 2021]

   JUSTICE BARRETT delivered the opinion of the Court.
   Nathan Van Buren, a former police sergeant, ran a
license-plate search in a law enforcement computer data-
base in exchange for money. Van Buren’s conduct plainly
flouted his department’s policy, which authorized him to ob-
tain database information only for law enforcement pur-
poses. We must decide whether Van Buren also violated
the Computer Fraud and Abuse Act of 1986 (CFAA), which
makes it illegal “to access a computer with authorization
and to use such access to obtain or alter information in the
computer that the accesser is not entitled so to obtain or
alter.”
   He did not. This provision covers those who obtain infor-
mation from particular areas in the computer—such as
files, folders, or databases—to which their computer access
does not extend. It does not cover those who, like Van Bu-
ren, have improper motives for obtaining information that
is otherwise available to them.
                            I
                            A
  Technological advances at the dawn of the 1980s brought
2              VAN BUREN v. UNITED STATES

                      Opinion of the Court

computers to schools, offices, and homes across the Nation.
But as the public and private sectors harnessed the power
of computing for improvement and innovation, so-called
hackers hatched ways to coopt computers for illegal ends.
After a series of highly publicized hackings captured the
public’s attention, it became clear that traditional theft and
trespass statutes were ill suited to address cybercrimes
that did not deprive computer owners of property in the tra-
ditional sense. See Kerr, Cybercrime’s Scope: Interpreting
“Access” and “Authorization” in Computer Misuse Statutes,
78 N. Y. U. L. Rev. 1596, 1605–1613 (2003).
   Congress, following the lead of several States, responded
by enacting the first federal computer-crime statute as part
of the Comprehensive Crime Control Act of 1984. §2102(a),
98 Stat. 2190–2192. A few years later, Congress passed the
CFAA, which included the provisions at issue in this case.
The Act subjects to criminal liability anyone who “inten-
tionally accesses a computer without authorization or ex-
ceeds authorized access,” and thereby obtains computer in-
formation. 18 U. S. C. §1030(a)(2). It defines the term
“exceeds authorized access” to mean “to access a computer
with authorization and to use such access to obtain or alter
information in the computer that the accesser is not enti-
tled so to obtain or alter.” §1030(e)(6).
   Initially, subsection (a)(2)’s prohibition barred accessing
only certain financial information. It has since expanded to
cover any information from any computer “used in or affect-
ing interstate or foreign commerce or communication.”
§1030(e)(2)(B). As a result, the prohibition now applies—at
a minimum—to all information from all computers that
connect to the Internet. §§1030(a)(2)(C), (e)(2)(B).
   Those who violate §1030(a)(2) face penalties ranging from
fines and misdemeanor sentences to imprisonment for up to
10 years. §1030(c)(2). They also risk civil liability under
the CFAA’s private cause of action, which allows persons
suffering “damage” or “loss” from CFAA violations to sue for
                  Cite as: 593 U. S. ____ (2021)             3

                      Opinion of the Court

money damages and equitable relief. §1030(g).
                              B
   This case stems from Van Buren’s time as a police ser-
geant in Georgia. In the course of his duties, Van Buren
crossed paths with a man named Andrew Albo. The deputy
chief of Van Buren’s department considered Albo to be “very
volatile” and warned officers in the department to deal with
him carefully. Notwithstanding that warning, Van Buren
developed a friendly relationship with Albo. Or so Van Bu-
ren thought when he went to Albo to ask for a personal loan.
Unbeknownst to Van Buren, Albo secretly recorded that re-
quest and took it to the local sheriff ’s office, where he com-
plained that Van Buren had sought to “shake him down” for
cash.
   The taped conversation made its way to the Federal Bu-
reau of Investigation (FBI), which devised an operation to
see how far Van Buren would go for money. The steps were
straightforward: Albo would ask Van Buren to search the
state law enforcement computer database for a license plate
purportedly belonging to a woman whom Albo had met at a
local strip club. Albo, no stranger to legal troubles, would
tell Van Buren that he wanted to ensure that the woman
was not in fact an undercover officer. In return for the
search, Albo would pay Van Buren around $5,000.
   Things went according to plan. Van Buren used his
patrol-car computer to access the law enforcement database
with his valid credentials. He searched the database for the
license plate that Albo had provided. After obtaining the
FBI-created license-plate entry, Van Buren told Albo that
he had information to share.
   The Federal Government then charged Van Buren with a
felony violation of the CFAA on the ground that running the
4                 VAN BUREN v. UNITED STATES

                          Opinion of the Court

license plate for Albo violated the “exceeds authorized ac-
cess” clause of 18 U. S. C. §1030(a)(2).1 The trial evidence
showed that Van Buren had been trained not to use the law
enforcement database for “an improper purpose,” defined as
“any personal use.” App. 17. Van Buren therefore knew
that the search breached department policy. And according
to the Government, that violation of department policy also
violated the CFAA. Consistent with that position, the Gov-
ernment told the jury that Van Buren’s access of the data-
base “for a non[- ]law[-]enforcement purpose” violated the
CFAA “concept” against “using” a computer network in a
way contrary to “what your job or policy prohibits.” Id., at
39. The jury convicted Van Buren, and the District Court
sentenced him to 18 months in prison.
   Van Buren appealed to the Eleventh Circuit, arguing
that the “exceeds authorized access” clause applies only to
those who obtain information to which their computer ac-
cess does not extend, not to those who misuse access that
they otherwise have. While several Circuits see the clause
Van Buren’s way, the Eleventh Circuit is among those that
have taken a broader view.2 Consistent with its Circuit
precedent, the panel held that Van Buren had violated the
CFAA by accessing the law enforcement database for an
“inappropriate reason.” 940 F. 3d 1192, 1208 (2019). We

——————
  1 Van Buren also was charged with and convicted of honest-services

wire fraud. In a separate holding not at issue here, the United States
Court of Appeals for the Eleventh Circuit vacated Van Buren’s honest-
services fraud conviction as contrary to this Court’s decision in McDon-
nell v. United States, 579 U. S. 550 (2016).
  2 Compare Royal Truck & Trailer Sales & Serv., Inc. v. Kraft, 974 F. 3d

756 (CA6 2020); United States v. Valle, 807 F. 3d 508 (CA2 2015); WEC
Carolina Energy Solutions LLC v. Miller, 687 F. 3d 199 (CA4 2012);
United States v. Nosal, 676 F. 3d 854 (CA9 2012) (en banc), with United
States v. Rodriguez, 628 F. 3d 1258 (CA11 2010); United States v. John,
597 F. 3d 263 (CA5 2010); International Airport Centers, L.L.C. v. Citrin,
440 F. 3d 418 (CA7 2006); EF Cultural Travel BV v. Explorica, Inc., 274
F. 3d 577 (CA1 2001).
                  Cite as: 593 U. S. ____ (2021)            5

                      Opinion of the Court

granted certiorari to resolve the split in authority regarding
the scope of liability under the CFAA’s “exceeds authorized
access” clause. 590 U. S. ___ (2020).
                               II
                               A
                               1
   Both Van Buren and the Government raise a host of pol-
icy arguments to support their respective interpretations.
But we start where we always do: with the text of the stat-
ute. Here, the most relevant text is the phrase “exceeds au-
thorized access,” which means “to access a computer with
authorization and to use such access to obtain . . . infor-
mation in the computer that the accesser is not entitled so
to obtain.” §1030(e)(6).
   The parties agree that Van Buren “access[ed] a computer
with authorization” when he used his patrol-car computer
and valid credentials to log into the law enforcement data-
base. They also agree that Van Buren “obtain[ed] . . . infor-
mation in the computer” when he acquired the license-plate
record for Albo. The dispute is whether Van Buren was “en-
titled so to obtain” the record.
   “Entitle” means “to give . . . a title, right, or claim to
something.” Random House Dictionary of the English Lan-
guage 649 (2d ed. 1987). See also Black’s Law Dictionary
477 (5th ed. 1979) (“to give a right or legal title to”). The
parties agree that Van Buren had been given the right to
acquire license-plate information—that is, he was “entitled
to obtain” it—from the law enforcement computer database.
But was Van Buren “entitled so to obtain” the license-plate
information, as the statute requires?
   Van Buren says yes. He notes that “so,” as used in this
statute, serves as a term of reference that recalls “the same
manner as has been stated” or “the way or manner de-
scribed.” Black’s Law Dictionary, at 1246; 15 Oxford Eng-
6              VAN BUREN v. UNITED STATES

                     Opinion of the Court

lish Dictionary 887 (2d ed. 1989). The disputed phrase “en-
titled so to obtain” thus asks whether one has the right, in
“the same manner as has been stated,” to obtain the rele-
vant information. And the only manner of obtaining infor-
mation already stated in the definitional provision is “via a
computer [one] is otherwise authorized to access.” Reply
Brief 3. Putting that together, Van Buren contends that the
disputed phrase—“is not entitled so to obtain”—plainly re-
fers to information one is not allowed to obtain by using a
computer that he is authorized to access. On this reading, if
a person has access to information stored in a computer—
e.g., in “Folder Y,” from which the person could permissibly
pull information—then he does not violate the CFAA by ob-
taining such information, regardless of whether he pulled
the information for a prohibited purpose. But if the infor-
mation is instead located in prohibited “Folder X,” to which
the person lacks access, he violates the CFAA by obtaining
such information.
   The Government agrees that the statute uses “so” in the
word’s term-of-reference sense, but it argues that “so”
sweeps more broadly. It reads the phrase “is not entitled so
to obtain” to refer to information one was not allowed to ob-
tain in the particular manner or circumstances in which he
obtained it. The manner or circumstances in which one has
a right to obtain information, the Government says, are de-
fined by any “specifically and explicitly” communicated lim-
its on one’s right to access information. Brief for United
States 19. As the Government sees it, an employee might
lawfully pull information from Folder Y in the morning for
a permissible purpose—say, to prepare for a business meet-
ing—but unlawfully pull the same information from Folder
Y in the afternoon for a prohibited purpose—say, to help
draft a resume to submit to a competitor employer.
   The Government’s interpretation has surface appeal but
proves to be a sleight of hand. While highlighting that “so”
                      Cite as: 593 U. S. ____ (2021)                        7

                           Opinion of the Court

refers to a “manner or circumstance,” the Government sim-
ultaneously ignores the definition’s further instruction that
such manner or circumstance already will “ ‘ha[ve] been
stated,’ ” “ ‘asserted,’ ” or “ ‘described.’ ” Id., at 18 (quoting
Black’s Law Dictionary, at 1246; 15 Oxford English Diction-
ary, at 887). Under the Government’s approach, the rele-
vant circumstance—the one rendering a person’s conduct
illegal—is not identified earlier in the statute. Instead, “so”
captures any circumstance-based limit appearing any-
where—in the United States Code, a state statute, a private
agreement, or anywhere else. And while the Government
tries to cabin its interpretation by suggesting that any such
limit must be “specifically and explicitly” stated, “express,”
and “inherent in the authorization itself,” the Government
does not identify any textual basis for these guardrails.
Brief for United States 19; Tr. of Oral Arg. 41.
   Van Buren’s account of “so”—namely, that “so” references
the previously stated “manner or circumstance” in the text
of §1030(e)(6) itself—is more plausible than the Govern-
ment’s. “So” is not a free-floating term that provides a hook
for any limitation stated anywhere. It refers to a stated,
identifiable proposition from the “preceding” text; indeed,
“so” typically “[r]epresent[s]” a “word or phrase already em-
ployed,” thereby avoiding the need for repetition. 15 Oxford
English Dictionary, at 887; see Webster’s Third New Inter-
national Dictionary 2160 (1986) (so “often used as a substi-
tute . . . to express the idea of a preceding phrase”). Myriad
federal statutes illustrate this ordinary usage.3 We agree
——————
   3 See, e.g., 7 U. S. C. §171(8) (authorizing Secretary of Agriculture “[t]o

sell guayule or rubber processed from guayule and to use funds so ob-
tained in replanting and maintaining an area”); 18 U. S. C. §648 (any
person responsible for “safe-keeping of the public moneys” who “loans,
uses, or converts to his own use . . . any portion of the public moneys . . .
is guilty of embezzlement of the money so loaned, used, converted, de-
posited, or exchanged”); §1163 (“[W]hoever embezzles, steals, [or] know-
ingly converts to his use” money or property “belonging to any Indian
tribal organization,” or “[w]hoever, knowing any such moneys . . . or
8                  VAN BUREN v. UNITED STATES

                          Opinion of the Court

with Van Buren: The phrase “is not entitled so to obtain” is
best read to refer to information that a person is not entitled
to obtain by using a computer that he is authorized to ac-
cess.4
                               2
   The Government’s primary counterargument is that Van
Buren’s reading renders the word “so” superfluous. Recall
the definition: “to access a computer with authorization and
to use such access to obtain . . . information in the computer
that the accesser is not entitled so to obtain.” §1030(e)(6)
(emphasis added). According to the Government, “so” adds
nothing to the sentence if it refers solely to the earlier
stated manner of obtaining the information through use of
a computer one has accessed with authorization. What
matters on Van Buren’s reading, as the Government sees
it, is simply that the person obtain information that he is
not entitled to obtain—and that point could be made even
if “so” were deleted. By contrast, the Government insists,
“so” makes a valuable contribution if it incorporates all of
the circumstances that might qualify a person’s right to ob-
tain information. Because only its interpretation gives “so”
——————
other property to have been so embezzled, stolen, [or] converted . . . re-
tains the same with intent to convert it to his use,” is subject to punish-
ment); §1708 (“[W]hoever steals, takes, or abstracts, or by fraud or de-
ception obtains, or attempts so to obtain,” parcels of mail is subject to
punishment).
  4 The dissent criticizes this interpretation as inconsistent with “basic

principles of property law,” and in particular the “familiar rule that an
entitlement to use another person’s property is circumstance specific.”
Post, at 4–5 (opinion of THOMAS, J.). But common-law principles “should
be imported into statutory text only when Congress employs a common-
law term”—not when Congress has outlined an offense “analogous to a
common-law crime without using common-law terms.” Carter v. United
States, 530 U. S. 255, 265 (2000) (emphasis deleted). Relying on the com-
mon law is particularly ill advised here because it was the failure of pre-
existing law to capture computer crime that helped spur Congress to en-
act the CFAA. See supra, at 2.
                  Cite as: 593 U. S. ____ (2021)            9

                      Opinion of the Court

work to do, the Government contends, the rule against su-
perfluity means that its interpretation wins. See Republic
of Sudan v. Harrison, 587 U. S. ___, ___ (2019) (slip op., at
10).
   But the canon does not help the Government because Van
Buren’s reading does not render “so” superfluous. As Van
Buren points out, without “so,” the statute would allow in-
dividuals to use their right to obtain information in nondig-
ital form as a defense to CFAA liability. Consider, for ex-
ample, a person who downloads restricted personnel files
he is not entitled to obtain by using his computer. Such a
person could argue that he was “entitled to obtain” the in-
formation if he had the right to access personnel files
through another method (e.g., by requesting hard copies of
the files from human resources). With “so,” the CFAA fore-
closes that theory of defense. The statute is concerned with
what a person does on a computer; it does not excuse hack-
ing into an electronic personnel file if the hacker could have
walked down the hall to pick up a physical copy.
   This clarification is significant because it underscores
that one kind of entitlement to information counts: the right
to access the information by using a computer. That can
expand liability, as the above example shows. But it nar-
rows liability too. Without the word “so,” the statute could
be read to incorporate all kinds of limitations on one’s enti-
tlement to information. The dissent’s take on the statute
illustrates why.
                             3
   While the dissent accepts Van Buren’s definition of “so,”
it would arrive at the Government’s result by way of the
word “entitled.” One is “entitled” to do something, the dis-
sent contends, only when “ ‘proper grounds’ ” are in place.
Post, at 3 (opinion of THOMAS, J.) (quoting Black’s Law Dic-
tionary, at 477). Deciding whether a person was “entitled”
10                 VAN BUREN v. UNITED STATES

                           Opinion of the Court

to obtain information, the dissent continues, therefore de-
mands a “circumstance dependent” analysis of whether ac-
cess was proper. Post, at 3. This reading, like the Govern-
ment’s, would extend the statute’s reach to any
circumstance-based limit appearing anywhere.
   The dissent’s approach to the word “entitled” fares fine in
the abstract but poorly in context. The statute does not re-
fer to “information . . . that the accesser is not entitled to
obtain.” It refers to “information . . . that the accesser is not
entitled so to obtain.” 18 U. S. C. §1030(e)(6) (emphasis
added). The word “entitled,” then, does not stand alone, in-
viting the reader to consider the full scope of the accesser’s
entitlement to information. The modifying phrase “so to ob-
tain” directs the reader to consider a specific limitation on
the accesser’s entitlement: his entitlement to obtain the in-
formation “in the manner previously stated.” Supra, at 7.
And as already explained, the manner previously stated is
using a computer one is authorized to access. Thus, while
giving lipservice to Van Buren’s reading of “so,” the dissent,
like the Government, declines to give “so” any limiting func-
tion.5
   The dissent cannot have it both ways. The consequence
of accepting Van Buren’s reading of “so” is the narrowed
scope of “entitled.” In fact, the dissent’s examples implicitly
concede as much: They all omit the word “so,” thereby giv-
ing “entitled” its full sweep. See post, at 3–4. An approach
that must rewrite the statute to work is even less persua-
sive than the Government’s.



——————
  5 For the same reason, the dissent is incorrect when it contends that

our interpretation reads the additional words “under any possible cir-
cumstance” into the statute. Post, at 3 (emphasis deleted). Our reading
instead interprets the phrase “so to obtain” to incorporate the single “cir-
cumstance” of permissible information access identified by the statute:
obtaining the information by using one’s computer.
                  Cite as: 593 U. S. ____ (2021)            11

                      Opinion of the Court

                              4
   The Government falls back on what it describes as the
“common parlance” meaning of the phrase “exceeds author-
ized access.” Brief for United States 20–21. According to
the Government, any ordinary speaker of the English lan-
guage would think that Van Buren “exceed[ed] his author-
ized access” to the law enforcement database when he ob-
tained license-plate information for personal purposes. Id.,
at 21. The dissent, for its part, asserts that this point “set-
tles” the case. Post, at 9.
   If the phrase “exceeds authorized access” were all we had
to go on, the Government and the dissent might have a
point. But both breeze by the CFAA’s explicit definition of
the phrase “exceeds authorized access.” When “a statute
includes an explicit definition” of a term, “we must follow
that definition, even if it varies from a term’s ordinary
meaning.” Tanzin v. Tanvir, 592 U. S. ___, ___ (2020) (slip
op., at 3) (internal quotation marks omitted). So the rele-
vant question is not whether Van Buren exceeded his au-
thorized access but whether he exceeded his authorized ac-
cess as the CFAA defines that phrase. And as we have
already explained, the statutory definition favors Van Bu-
ren’s reading.
   That reading, moreover, is perfectly consistent with the
way that an “appropriately informed” speaker of the lan-
guage would understand the meaning of “exceeds author-
ized access.” Nelson, What Is Textualism? 91 Va. L. Rev.
347, 354 (2005). When interpreting statutes, courts take
note of terms that carry “technical meaning[s].” A. Scalia
& B. Garner, Reading Law: The Interpretation of Legal
Texts 73 (2012). “Access” is one such term, long carrying a
“well established” meaning in the “computational sense”—
a meaning that matters when interpreting a statute about
computers. American Heritage Dictionary 10 (3d ed. 1992).
In the computing context, “access” references the act of en-
tering a computer “system itself ” or a particular “part of a
12                 VAN BUREN v. UNITED STATES

                           Opinion of the Court

computer system,” such as files, folders, or databases.6 It is
thus consistent with that meaning to equate “exceed[ing]
authorized access” with the act of entering a part of the sys-
tem to which a computer user lacks access privileges.7 The
Government and the dissent’s broader interpretation is nei-
ther the only possible nor even necessarily the most natural
one.
                               B
  While the statute’s language “spells trouble” for the Gov-
ernment’s position, a “wider look at the statute’s structure
gives us even more reason for pause.” Romag Fasteners,
Inc. v. Fossil Group, Inc., 590 U. S. ___, ___–___ (2020) (slip
op., at 2–3).
  The interplay between the “without authorization” and
“exceeds authorized access” clauses of subsection (a)(2) is
particularly probative. Those clauses specify two distinct
——————
   6 1 Oxford English Dictionary 72 (2d ed. 1989) (“[t]o gain access to . . .

data, etc., held in a computer or computer-based system, or the system
itself ”); Random House Dictionary of the English Language 11 (2d ed.
1987) (“Computers. to locate (data) for transfer from one part of a com-
puter system to another . . . ”); see also C. Sippl & R. Sippl, Computer
Dictionary and Handbook 2 (3d ed. 1980) (“[c]oncerns the process of ob-
taining data from or placing data in storage”); Barnhart Dictionary of
New English 2 (3d ed. 1990) (“to retrieve (data) from a computer storage
unit or device . . . ”); Microsoft Computer Dictionary 12 (4th ed. 1999)
(“[t]o gain entry to memory in order to read or write data”); A Dictionary
of Computing 5 (6th ed. 2008) (“[t]o gain entry to data, a computer sys-
tem, etc.”).
   7 The dissent makes the odd charge that our interpretation violates the

“ ‘presumption against’ ” reading a provision “contrary to the ordinary
meaning of the term it defines.” Post, at 9. But when a statute, like this
one, is “addressing a . . . technical subject, a specialized meaning is to be
expected.” Scalia, Reading Law, at 73. Consistent with that principle,
our interpretation tracks the specialized meaning of “access” in the com-
puter context. This reading is far from “ ‘repugnant to’ ” the meaning of
the phrase “exceeds authorized access,” post, at 9—unlike, say, a defini-
tional provision directing that “ ‘the word dog is deemed to include all
horses.’ ” Scalia, supra, at 232, n. 29.
                      Cite as: 593 U. S. ____ (2021)                    13

                          Opinion of the Court

ways of obtaining information unlawfully. First, an indi-
vidual violates the provision when he “accesses a computer
without authorization.” §1030(a)(2). Second, an individual
violates the provision when he “exceeds authorized access”
by accessing a computer “with authorization” and then ob-
taining information he is “not entitled so to obtain.”
§§1030(a)(2), (e)(6). Van Buren’s reading places the provi-
sion’s parts “into an harmonious whole.” Roberts v. Sea-
Land Services, Inc., 566 U. S. 93, 100 (2012) (internal quo-
tation marks omitted). The Government’s does not.
   Start with Van Buren’s view. The “without authoriza-
tion” clause, Van Buren contends, protects computers them-
selves by targeting so-called outside hackers—those who
“acces[s] a computer without any permission at all.” LVRC
Holdings LLC v. Brekka, 581 F. 3d 1127, 1133 (CA9 2009);
see also Pulte Homes, Inc. v. Laborers’ Int’l Union of North
Am., 648 F. 3d 295, 304 (CA6 2011). Van Buren reads the
“exceeds authorized access” clause to provide complemen-
tary protection for certain information within computers. It
does so, Van Buren asserts, by targeting so-called inside
hackers—those who access a computer with permission, but
then “ ‘exceed’ the parameters of authorized access by en-
tering an area of the computer to which [that] authorization
does not extend.” United States v. Valle, 807 F. 3d 508, 524
(CA2 2015).
   Van Buren’s account of subsection (a)(2) makes sense of
the statutory structure because it treats the “without au-
thorization” and “exceeds authorized access” clauses con-
sistently. Under Van Buren’s reading, liability under both
clauses stems from a gates-up-or-down inquiry—one either
can or cannot access a computer system, and one either can
or cannot access certain areas within the system.8 And
——————
  8 For present purposes, we need not address whether this inquiry turns

only on technological (or “code-based”) limitations on access, or instead
also looks to limits contained in contracts or policies. Cf. Brief for Orin
Kerr as Amicus Curiae 7 (urging adoption of code-based approach).
14                 VAN BUREN v. UNITED STATES

                           Opinion of the Court

reading both clauses to adopt a gates-up-or-down approach
aligns with the computer-context understanding of access
as entry. See supra, at 11–12.9
  By contrast, the Government’s reading of the “exceeds au-
thorized access” clause creates “inconsistenc[ies] with the
design and structure” of subsection (a)(2). University of
Tex. Southwestern Medical Center v. Nassar, 570 U. S. 338,
353 (2013). As discussed, the Government reads the “ex-
ceeds authorized access” clause to incorporate purpose-
based limits contained in contracts and workplace policies.
Yet the Government does not read such limits into the
threshold question whether someone uses a computer
“without authorization”—even though similar purpose re-
strictions, like a rule against personal use, often govern
one’s right to access a computer in the first place. See, e.g.,
Royal Truck & Trailer Sales & Serv., Inc. v. Kraft, 974 F. 3d
756, 757 (CA6 2020). Thus, the Government proposes to
read the first phrase “without authorization” as a gates-up-
or-down inquiry and the second phrase “exceeds authorized
access” as one that depends on the circumstances. The Gov-
ernment does not explain why the statute would prohibit



——————
  9 Van Buren’s gates-up-or-down reading also aligns with the CFAA’s

prohibition on password trafficking. See Tr. of Oral Arg. 33. Enacted
alongside the “exceeds authorized access” definition in 1986, the pass-
word-trafficking provision bars the sale of “any password or similar in-
formation through which a computer may be accessed without authori-
zation.” §1030(a)(6). The provision thus contemplates a “specific type of
authorization—that is, authentication,” which turns on whether a user’s
credentials allow him to proceed past a computer’s access gate, rather
than on other, scope-based restrictions. Bellia, A Code-Based Approach
to Unauthorized Access Under the Computer Fraud and Abuse Act, 84
Geo. Wash. L. Rev. 1442, 1470 (2016); cf. A Dictionary of Computing, at
30 (defining “authorization” as a “process by which users, having com-
pleted an . . . authentication stage, gain or are denied access to particular
resources based on their entitlement”).
                     Cite as: 593 U. S. ____ (2021)                    15

                          Opinion of the Court

accessing computer information, but not the computer it-
self, for an improper purpose.10
    The Government’s position has another structural prob-
lem. Recall that violating §1030(a)(2), the provision under
which Van Buren was charged, also gives rise to civil liabil-
ity. See §1030(g). Provisions defining “damage” and “loss”
specify what a plaintiff in a civil suit can recover.
“ ‘[D]amage,’ ” the statute provides, means “any impairment
to the integrity or availability of data, a program, a system,
or information.” §1030(e)(8). The term “loss” likewise re-
lates to costs caused by harm to computer data, programs,
systems, or information services. §1030(e)(11). The statu-
tory definitions of “damage” and “loss” thus focus on tech-
nological harms—such as the corruption of files—of the
type unauthorized users cause to computer systems and
data. Limiting “damage” and “loss” in this way makes
sense in a scheme “aimed at preventing the typical conse-
quences of hacking.” Royal Truck, 974 F. 3d, at 760. The
term’s definitions are ill fitted, however, to remediating
“misuse” of sensitive information that employees may per-
missibly access using their computers. Ibid. Van Buren’s
situation is illustrative: His run of the license plate did not

——————
  10 Unlike the Government, the dissent would read both clauses of sub-

section (a)(2) to require a circumstance-specific analysis. Doing so, the
dissent contends, would reflect that “[p]roperty law generally protects
against both unlawful entry and unlawful use.” Post, at 7. This inter-
pretation suffers from structural problems of its own. Consider the
standard rule prohibiting the use of one’s work computer for personal
purposes. Under the dissent’s approach, an employee’s computer access
would be without authorization if he logged on to the computer with the
purpose of obtaining a file for personal reasons. In that event, obtaining
the file would not violate the “exceeds authorized access” clause, which
applies only when one accesses a computer “with authorization.”
§1030(e)(6) (emphasis added). The dissent’s reading would therefore
leave the “exceeds authorized access” clause with no work to do much of
the time—an outcome that Van Buren’s interpretation (and, for that
matter, the Government’s) avoids.
16              VAN BUREN v. UNITED STATES

                      Opinion of the Court

impair the “integrity or availability” of data, nor did it oth-
erwise harm the database system itself.
                               C
   Pivoting from text and structure, the Government claims
that precedent and statutory history support its interpreta-
tion. These arguments are easily dispatched.
   As for precedent, the Government asserts that this
Court’s decision in Musacchio v. United States, 577 U. S.
237 (2016), bolsters its reading. There, in addressing a
question about the standard of review for instructional er-
ror, the Court described §1030(a)(2) as prohibiting “(1) ob-
taining access without authorization; and (2) obtaining ac-
cess with authorization but then using that access
improperly.” Id., at 240. This paraphrase of the statute
does not do much for the Government. As an initial matter,
Musacchio did not address—much less resolve in the Gov-
ernment’s favor—the “point now at issue,” and we thus “are
not bound to follow” any dicta in the case. Central Va. Com-
munity College v. Katz, 546 U. S. 356, 363 (2006). But in
any event, Van Buren’s interpretation, no less than the
Government’s, involves “using [one’s] access improperly.”
It is plainly “improper” for one to use the opportunity his
computer access provides to obtain prohibited information
from within the computer.
   As for statutory history, the Government claims that the
original 1984 Act supports its interpretation of the current
version. In a precursor to the “exceeds authorized access”
clause, the 1984 Act covered any person who, “having ac-
cessed a computer with authorization, uses the opportunity
such access provides for purposes to which such authoriza-
tion does not extend,” and thus expressly alluded to the pur-
pose of an insider’s computer access. 18 U. S. C. §1030(a)(2)
(1982 ed. Supp. III). According to the Government, this con-
firms that the amended CFAA—which makes no mention
                      Cite as: 593 U. S. ____ (2021)                     17

                           Opinion of the Court

of purpose in defining “exceeds authorized access”—like-
wise covers insiders like Van Buren who use their computer
access for an unauthorized purpose.11 The Government’s
argument gets things precisely backward. “When Congress
amends legislation, courts must presume it intends the
change to have real and substantial effect.” Ross v. Blake,
578 U. S. 632, 641–642 (2016) (internal quotation marks
and brackets omitted). Congress’ choice to remove the stat-
ute’s reference to purpose thus cuts against reading the
statute “to capture that very concept.” Brief for United
States 22. The statutory history thus hurts rather than
helps the Government’s position.
                              III
  To top it all off, the Government’s interpretation of the
statute would attach criminal penalties to a breathtaking
amount of commonplace computer activity. Van Buren
frames the far-reaching consequences of the Government’s
reading as triggering the rule of lenity or constitutional
avoidance. That is not how we see it: Because the text, con-
text, and structure support Van Buren’s reading, neither of
these canons is in play. Still, the fallout underscores the
implausibility of the Government’s interpretation. It is “ex-
tra icing on a cake already frosted.” Yates v. United States,
574 U. S. 528, 557 (2015) (KAGAN, J., dissenting).
  If the “exceeds authorized access” clause criminalizes
every violation of a computer-use policy, then millions of
——————
   11 While the Government insists that Congress made this change

“ ‘merely to clarify the language’ ” of §1030(a)(2), Brief for United States
28, the dissent has a different take. In the dissent’s telling, the 1986
amendment in fact “expand[ed]” the provision to reach “time and man-
ner” restrictions on computer access—not just purpose-based ones. Post,
at 10–11. The dissent’s distinct explanation for why Congress removed
§1030(a)(2)’s reference to “purpose” requires accepting that the “exceeds
authorized access” definition supports a circumstance-specific approach.
We reject the dissent’s premise for the textual and structural reasons
already discussed.
18              VAN BUREN v. UNITED STATES

                      Opinion of the Court

otherwise law-abiding citizens are criminals. Take the
workplace. Employers commonly state that computers and
electronic devices can be used only for business purposes.
So on the Government’s reading of the statute, an employee
who sends a personal e-mail or reads the news using her
work computer has violated the CFAA. Or consider the In-
ternet. Many websites, services, and databases—which
provide “information” from “protected computer[s],”
§1030(a)(2)(C)—authorize a user’s access only upon his
agreement to follow specified terms of service. If the “ex-
ceeds authorized access” clause encompasses violations of
circumstance-based access restrictions on employers’ com-
puters, it is difficult to see why it would not also encompass
violations of such restrictions on website providers’ comput-
ers. And indeed, numerous amici explain why the Govern-
ment’s reading of subsection (a)(2) would do just that—
criminalize everything from embellishing an online-dating
profile to using a pseudonym on Facebook. See Brief for
Orin Kerr as Amicus Curiae 10–11; Brief for Technology
Companies as Amici Curiae 6, n. 3, 11; see also Brief for
Reporters Committee for Freedom of the Press et al. as
Amici Curiae 10–13 (journalism activity); Brief for Kyratso
Karahalios et al. as Amici Curiae 11–17 (online civil-rights
testing and research).
   In response to these points, the Government posits that
other terms in the statute—specifically “authorization” and
“use”—“may well” serve to cabin its prosecutorial power.
Brief for United States 35; see Tr. of Oral Arg. 38, 40, 58
(“instrumental” use; “individualized” and “fairly specific”
authorization). Yet the Government stops far short of en-
dorsing such limitations. Cf. Brief for United States 37
(concept of “authorization” “may not logically apply”); id., at
38 (“ ‘use’ ” might be read in a more “limited” fashion, even
though it “often has a broader definition”); see also, e.g.,
post, at 11–12 (mens rea requirement “might” preclude lia-
bility in some cases). Nor does it cite any prior instance in
                     Cite as: 593 U. S. ____ (2021)                   19

                          Opinion of the Court

which it has read the statute to contain such limitations—
to the contrary, Van Buren cites instances where it hasn’t.
See Reply Brief 14–15, 17 (collecting cases); cf. Sandvig v.
Barr, 451 F. Supp. 3d 73, 81–82 (DC 2020) (discussing De-
partment of Justice testimony indicating that the Govern-
ment could “ ‘bring a CFAA prosecution based’ ” on terms-
of-service violations causing “ ‘de minimis harm’ ”). If any-
thing, the Government’s current CFAA charging policy
shows why Van Buren’s concerns are far from “hypothet-
ical,” post, at 12: The policy instructs that federal prosecu-
tion “may not be warranted”—not that it would be prohib-
ited—“if the defendant exceed[s] authorized access solely by
violating an access restriction contained in a contractual
agreement or term of service with an Internet service pro-
vider or website.”12 And while the Government insists that
the intent requirement serves as yet another safety valve,
that requirement would do nothing for those who intention-
ally use their computers in a way their “job or policy pro-
hibits”—for example, by checking sports scores or paying
bills at work. App. 39.
   One final observation: The Government’s approach would
inject arbitrariness into the assessment of criminal liabil-
ity. The Government concedes, as it must, that the “exceeds
authorized access” clause prohibits only unlawful infor-
mation “access,” not downstream information “ ‘misus[e].’ ”
Brief in Opposition 17 (statute does not cover “ ‘subse-
quen[t] misus[e of] information’ ”). But the line between the
——————
  12 Memorandum from U. S. Atty. Gen. to U. S. Attys. & Assistant

Attys. Gen. for the Crim. & Nat. Security Divs., Intake and Charging
Policy for Computer Crime Matters 5 (Sept. 11, 2014), https://www.
justice.gov/criminal-ccips/file/904941/download (emphasis added). Alt-
hough the Government asserts that it has “[h]istorically” prosecuted only
“core conduct” like Van Buren’s and not the commonplace violations that
Van Buren fears, Brief for United States 40, the contrary examples Van
Buren and his amici cite give reason to balk at that assurance. See Brief
for Petitioner 32–33; Brief for Orin Kerr as Amicus Curiae 18–23; Brief
for Technology Companies as Amici Curiae 11.
20              VAN BUREN v. UNITED STATES

                      Opinion of the Court

two can be thin on the Government’s reading. Because
purpose-based limits on access are often designed with an
eye toward information misuse, they can be expressed as
either access or use restrictions. For example, one police
department might prohibit using a confidential database
for a non-law-enforcement purpose (an access restriction),
while another might prohibit using information from the
database for a non-law-enforcement purpose (a use re-
striction). Conduct like Van Buren’s can be characterized
either way, and an employer might not see much difference
between the two. On the Government’s reading, however,
the conduct would violate the CFAA only if the employer
phrased the policy as an access restriction. An interpreta-
tion that stakes so much on a fine distinction controlled by
the drafting practices of private parties is hard to sell as the
most plausible.
                             IV
   In sum, an individual “exceeds authorized access” when
he accesses a computer with authorization but then obtains
information located in particular areas of the computer—
such as files, folders, or databases—that are off limits to
him. The parties agree that Van Buren accessed the law
enforcement database system with authorization. The only
question is whether Van Buren could use the system to re-
trieve license-plate information. Both sides agree that he
could. Van Buren accordingly did not “excee[d] authorized
access” to the database, as the CFAA defines that phrase,
even though he obtained information from the database for
an improper purpose. We therefore reverse the contrary
judgment of the Eleventh Circuit and remand the case for
further proceedings consistent with this opinion.

                                               It is so ordered.
                 Cite as: 593 U. S. ____ (2021)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 19–783
                         _________________


        NATHAN VAN BUREN, PETITIONER v.
                UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                        [June 3, 2021]

  JUSTICE THOMAS, with whom THE CHIEF JUSTICE and
JUSTICE ALITO join, dissenting.
  Both the common law and statutory law have long pun-
ished those who exceed the scope of consent when using
property that belongs to others. A valet, for example, may
take possession of a person’s car to park it, but he cannot
take it for a joyride. The Computer Fraud and Abuse Act
extends that principle to computers and information. The
Act prohibits exceeding the scope of consent when using a
computer that belongs to another person. Specifically, it
punishes anyone who “intentionally accesses a computer
without authorization or exceeds authorized access, and
thereby obtains” information from that computer. 18
U. S. C. §1030(a)(2).
  As a police officer, Nathan Van Buren had permission to
retrieve license-plate information from a government data-
base, but only for law enforcement purposes. Van Buren
disregarded this limitation when, in exchange for several
thousand dollars, he used the database in an attempt to un-
mask a potential undercover officer.
  The question here is straightforward: Would an ordinary
reader of the English language understand Van Buren to
have “exceed[ed] authorized access” to the database when
he used it under circumstances that were expressly forbid-
2              VAN BUREN v. UNITED STATES

                     THOMAS, J., dissenting

den? In my view, the answer is yes. The necessary precon-
dition that permitted him to obtain that data was absent.
   The Court does not dispute that the phrase “exceeds au-
thorized access” readily encompasses Van Buren’s conduct.
It notes, instead, that the statute includes a definition for
that phrase and that “we must follow that definition, even
if it varies from a term’s ordinary meaning.” Tanzin v.
Tanvir, 592 U. S. ___, ___ (2020) (slip op., at 3) (internal
quotation marks omitted). The problem for the majority
view, however, is that the text, ordinary principles of prop-
erty law, and statutory history establish that the defini-
tional provision is quite consistent with the term it defines.
                                I
                               A
   The Act defines “exceeds authorized access” as “to access
a computer with authorization and to use such access to ob-
tain or alter information in the computer that the accesser
is not entitled so to obtain or alter.” §1030(e)(6). For pur-
poses of this appeal, it is agreed that Van Buren was au-
thorized to log into a government database and that he used
his entry to obtain fake license-plate information from that
database. I thus agree with the majority that this case
turns on whether Van Buren was “entitled so to obtain” the
fake license-plate information. I also agree that “so” asks
whether Van Buren had a right to obtain that information
through the means identified earlier in the definition: (1)
accessing a computer with authorization and (2) using that
access to obtain information in the computer. In other
words, Van Buren’s conduct was legal only if he was enti-
tled to obtain that specific license-plate information by us-
ing his admittedly authorized access to the database.
   He was not. A person is entitled to do something only if
he has a “right” to do it. Black’s Law Dictionary 477 (5th
ed. 1979); see also American Heritage Dictionary 437 (def.
3a) (1981) (to “allow” or to “qualify”). Van Buren never had
                  Cite as: 593 U. S. ____ (2021)             3

                     THOMAS, J., dissenting

a “right” to use the computer to obtain the specific license-
plate information. Everyone agrees that he obtained it for
personal gain, not for a valid law enforcement purpose. And
without a valid law enforcement purpose, he was forbidden
to use the computer to obtain that information.
                              B
  The majority postulates an alternative reading of this
definitional provision: So long as a person is entitled to use
a computer to obtain information in at least one circum-
stance, this statute does not apply even if the person ob-
tains the data outside that circumstance. In effect, the ma-
jority reads the statute to apply only when a person is “not
entitled [under any possible circumstance] so to obtain” in-
formation. This interpretation is flawed for a number of
reasons.
                                1
   Foremost, that interpretation is contrary to the plain
meaning of the text. Entitlements are necessarily circum-
stance dependent; a person is entitled to do something only
when “proper grounds” or facts are in place. Black’s Law
Dictionary, at 477. Focusing on the word “so,” the majority
largely avoids analyzing the term “entitled,” concluding at
the outset in a single sentence that Van Buren was entitled
to obtain this license-plate information. Ante, at 5. But the
plain meaning of “entitled” compels the opposite conclusion.
Because Van Buren lacked a law enforcement purpose, the
“proper grounds” did not exist. He was not entitled to ob-
tain the data when he did so.
   A few real-world scenarios illustrate the point. An em-
ployee who is entitled to pull the alarm in the event of a fire
is not entitled to pull it for some other purpose, such as to
delay a meeting for which he is unprepared. A valet who
obtains a car from a restaurant patron is—to borrow the
language from §1030(e)(6)—“entitled” to “access [the car]”
4               VAN BUREN v. UNITED STATES

                     THOMAS, J., dissenting

and “entitled” to “use such access” to park and retrieve it.
But he is not “entitled” to “use such access” to joyride. See,
e.g., Ind. Code §35–43–4–3 (2020) (felonious criminal con-
version to “knowingly or intentionally exer[t] unauthorized
control over property of another” if “the property is a motor
vehicle”); In re Clayton, 778 N. E. 2d 404, 405 (Ind. 2002)
(interpreting this statute to cover misuse of property a per-
son otherwise is entitled to access). And, to take an exam-
ple closer to this statute, an employee of a car rental com-
pany may be “entitled” to “access a computer” showing the
GPS location history of a rental car and “use such access”
to locate the car if it is reported stolen. But it would be
unnatural to say he is “entitled” to “use such access” to stalk
his ex-girlfriend.
   The majority offers no real response. It notes that “enti-
tled” is modified by “so” and that courts must therefore con-
sider whether a person is entitled to use a computer to ob-
tain information. Ante, at 10. But if a person is not entitled
to obtain information at all, it necessarily follows that he
has no “right to access the information by using a com-
puter.” Ante, at 9. Van Buren was not entitled to obtain
this information at all because the condition precedent
needed to trigger an entitlement—a law enforcement pur-
pose—was absent.
                              2
   Next, the majority’s reading is at odds with basic princi-
ples of property law. By now, it is well established that in-
formation contained in a computer is “property.” Nobody
doubts, for example, that a movie stored on a computer is
intellectual property. Federal and state law routinely de-
fine “property” to include computer data. E.g., 12 U. S. C.
§5433; N. Y. Penal Law Ann. §155.00 (West 2010). And
even the majority acknowledges that this statute is de-
signed to protect property. Ante, at 2. Yet it fails to square
its interpretation with the familiar rule that an entitlement
                  Cite as: 593 U. S. ____ (2021)            5

                     THOMAS, J., dissenting

to use another person’s property is circumstance specific.
  Consider trespass. When a person is authorized to enter
land and entitled to use that entry for one purpose but does
so for another, he trespasses. As the Second Restatement
of Torts explains, “[a] conditional or restricted consent to
enter land creates a privilege to do so only in so far as the
condition or restriction is complied with.” §168, p. 311
(1964). The Restatement includes a helpful illustration:
      “3. A grants permission to B, his neighbor, to enter
    A’s land, and draw water from A’s spring for B’s own
    use. A has specifically refused permission to C to enter
    A’s land and draw water from the spring. At C’s insti-
    gation, B enters A’s land and obtains for C water from
    the spring. B’s entry is a trespass.” Ibid., Comment b.
   What is true for land is also true in the computer context;
if a company grants permission to an employee to use a
computer for a specific purpose, the employee has no au-
thority to use it for other purposes.
   Consider, too, the common understanding of theft. A per-
son who is authorized to possess property for a limited pur-
pose commits theft the moment he “exercises unlawful con-
trol over” it, which occurs “whenever consent or authority
is exceeded.” ALI, Model Penal Code §223.2(1), pp. 162, 168
(1980). To again borrow the language from §1030(e)(6), a
police officer may have authority to “access” the depart-
ment’s bank account and “use such access” to cover law en-
forcement expenses, but he is nonetheless guilty of embez-
zlement if he “uses such access” to line his pockets. He
would not be exonerated simply because he would be “enti-
tled so to obtain” funds from the account under other cir-
cumstances.
   Or take bailment. A bailee commits conversion—which
many jurisdictions criminalize—when he, “having no au-
thority to use the thing bailed, nonetheless uses it, or, hav-
6              VAN BUREN v. UNITED STATES

                     THOMAS, J., dissenting

ing authority to use it in a particular way, uses it in a dif-
ferent way.” 8 C. J. S., Bailments §43, pp. 480–481 (2017)
(footnote omitted). A computer technician may have au-
thority to access a celebrity’s computer to recover data from
a crashed hard drive, but not to use his access to copy and
leak to the press photos stored on that computer.
   The majority makes no attempt to square its interpreta-
tion with this familiar principle. Instead, it sweeps away
this context by stating that Congress did not include in this
statute any common-law terms. Ante, at 8, n. 4. But the
statute does use words like “exceed” and “authority” that
are common to other property contexts. And the majority
never identifies any particular property-law buzzwords
that it thinks Congress was obliged to include.
   The majority next says that relying on pre-existing con-
cepts of property law is “ill advised” because Congress en-
acted this law in light of a “failure of pre-existing law to
capture computer crime.” Ante, at 2, 8, n. 4 (citing Kerr,
Cybercrime’s Scope: Interpreting “Access” and “Authoriza-
tion” in Computer Misuse Statutes, 78 N. Y. U. L. Rev. 1596
(2003)). Yet the reasons why pre-existing law was consid-
ered inadequate undermine the majority’s position. First,
state laws were used to cover conduct like Van Buren’s, but
doing so “require[d] considerable creativity” because those
laws typically required either “physical” entry (which fit
poorly with computers) or “depriv[ing]” a victim of property
(which fit poorly where a person “merely copied” data or en-
gaged in forbidden “personal uses”). Id., at 1607–1608,
1610–1611. Second, the fit was even more awkward for fed-
eral laws, which were “more limited in scope.” Id., at 1608.
Congress did not enact this law to eliminate the established
principle that entitlements to use property are circum-
stance specific, but instead to eliminate the deprivation and
physical-entry requirements.
   Unable to square its interpretation with established prin-
                  Cite as: 593 U. S. ____ (2021)            7

                     THOMAS, J., dissenting

ciples of property law, the majority contends that its inter-
pretation is more harmonious with a separate clause in the
statute that forbids “access[ing] a computer without author-
ization.” §1030(a)(2). In the majority’s telling, this clause
requires “a gates-up-or-down inquiry—one either can or
cannot access a computer system,” so it makes sense to read
the “exceeds authorized access” clause in the same sentence
to include the same approach. Ante, at 13–14.
   I agree that the two clauses should be read harmoniously,
but there is no reason to believe that if the gates are up in
a single instance, then they must remain up indefinitely.
An employee who works with sensitive defense information
may generally have authority to log into his employer-is-
sued laptop while away from the office. But if his employer
instructs him not to log in while on a trip to a country where
network connections cannot be trusted, he accesses the
computer without authorization if he logs in anyway. For
both clauses, discerning whether the gates are up or down
requires considering the circumstances that cause the gates
to move.
   In fact, my reading harmonizes both clauses with estab-
lished concepts of property law. Property law generally pro-
tects against both unlawful entry and unlawful use after
entry. E.g., Restatement (Second) of Torts §214, Comment
e, at 408–409; 8 C. J. S., Bailments §43, at 480–481. The
same is true here. The police department could protect in-
formation by prohibiting officers from logging in with an
improper purpose, but that would do little good if an officer
logged in at the start of his shift with proper intent and
then, hours later while still logged in, conducted license-
plate searches in exchange for payment. By including both
the “without authorization” and “exceeds authorized ac-
cess” clauses, Congress ensured protection against im-
proper login as well as misuse after proper login.
8              VAN BUREN v. UNITED STATES

                     THOMAS, J., dissenting

                                3
   The majority’s interpretation—that criminality turns on
whether there is a single exception to a prohibition—also
leads to awkward results. Under its reading, an employee
at a credit-card company who is forbidden to obtain the pur-
chasing history of clients violates the Act when he obtains
that data about his ex-wife—unless his employer tells him
he can obtain and transfer purchase history data when an
account has been flagged for possible fraudulent activity.
The same is true of the person who, minutes before resign-
ing, deletes every file on a computer. See Royal Truck &
Trailer Sales & Serv., Inc. v. Kraft, 974 F. 3d 756, 758 (CA6
2020). So long as an employee could obtain or alter each
file in some hypothetical circumstance, he is immune. But
the person who plays a round of solitaire is a criminal under
the majority’s reading if his employer, concerned about dis-
tractions, categorically prohibits accessing the “games”
folder in Windows. It is an odd interpretation to “stak[e] so
much” on the presence or absence of a single exception.
Ante, at 20.
   The majority’s interpretation is especially odd when ap-
plied to other clauses in the statute. Section 1030(a)(1) pro-
hibits “exceeding authorized access” to obtain “restricted
data . . . with reason to believe that such information so ob-
tained could be used to the injury of the United States, or
to the advantage of any foreign nation,” and retaining or
distributing that data. The term “restricted data” is defined
to include “all data concerning (1) design, manufacture, or
utilization of atomic weapons.” 42 U. S. C. §2014(y). Under
the majority’s reading, so long as a scientist may obtain
blueprints for atomic weapons in at least one circumstance,
he would be immune if he obtained that data for the im-
proper purpose of helping an unfriendly nation build a nu-
clear arsenal. It is difficult to see what force this provi-
sion—in place in substantially similar form since 1984—
has under the majority’s reading.
                  Cite as: 593 U. S. ____ (2021)             9

                     THOMAS, J., dissenting

                               4
   Were there any remaining doubt about which interpreta-
tion better fits the statute, the defined term settles it.
When a definition is susceptible of more than one reading,
the one that best matches the plain meaning of the defined
term ordinarily controls. See, e.g., Bond v. United States,
572 U. S. 844, 861 (2014) (considering the “ordinary mean-
ing of a defined term”); id., at 870 (Scalia, J., concurring in
judgment) (courts may “us[e] the ordinary meaning of the
term being defined for the purpose of resolving an ambigu-
ity in the definition” (emphasis deleted)). That is because
“there is a presumption against” reading a provision con-
trary to the ordinary meaning of the term it defines. A.
Scalia & B. Garner, Reading Law: The Interpretation of Le-
gal Texts 232 (2012); see also id., at 228 (“[T]he meaning of
the definition is almost always closely related to the ordi-
nary meaning of the word being defined”).
   The majority instead resolves supposed ambiguity in the
definition against the plain meaning of the defined term. It
adopts a “favor[ed]” interpretation of the definition and
then asks whether the defined term can be interpreted in a
way “consistent” with this “favor[ed]” view. Ante, at 11.
But “[i]t should take the strongest evidence to make us be-
lieve that Congress has defined a term in a manner repug-
nant to its ordinary and traditional sense.” Babbitt v. Sweet
Home Chapter, Communities for Great Ore., 515 U. S. 687,
719 (1995) (Scalia, J., dissenting). The majority identifies
no such evidence. The most it says is that my reading of
“exceeds authorized access” is not “necessarily” best be-
cause “access” can have a technical meaning: entering the
computer system or a part of the computer system. Ante, at
11, 12, n. 6. But whatever meaning “access” might have,
“authority”—like “entitled”—is circumstance dependent.
The majority’s reading of “access” confirms that point. The
definitions the majority cites reference not mere entry, but
using entry to obtain specific data. Ante, at 12, n. 6. That
10             VAN BUREN v. UNITED STATES

                     THOMAS, J., dissenting

accords with the definition here, which regulates a person’s
“use” of a computer after entering it. §1030(e)(6). Here, as
in other contexts of property law, a person’s authority to use
his access to property is circumstance dependent. The ma-
jority’s focus on the term “access”—at the expense of “au-
thority” and “entitled”—harms, not helps, its argument.
                              II
   What the text and established concepts of property law
make clear, statutory history reinforces. The original text
of this Act expressly prohibited accessing a computer with
authorization and then “us[ing] the opportunity such access
provides for purposes to which such authorization does not
extend.” 98 Stat. 2191. The Act thus applied when persons
used computers for improper reasons—just like Van Buren
indisputably did here.
   The majority does not deny this. Instead, it notes that
Congress amended the text in 1986 to its present definition,
and it says that the Court can presume that Congress’ de-
cision to omit the term “purpose” necessarily eliminated
any prohibition against obtaining information for an im-
proper purpose. Ante, at 17.
   But the majority cannot so easily evade this history.
True, the statute previously included the term “purpose”
and now does not, but the majority fails to consider how
that change affected the statute. Often, deleting a word ex-
pands, rather than constricts, the scope of a provision. If a
city changes a sign in a park from “no unleashed dogs” to
“no dogs,” nobody would presume that unleashed dogs are
now allowed. The same is true when the specific is replaced
by the general (“no dogs” to “no pets”).
   Congress’ change to this statute similarly broadened the
law. The original text prohibited accessing a computer with
authorization then “us[ing] the opportunity such access
provides for purposes to which such authorization does not
extend.” The term “purpose” limited that clause to purpose-
                  Cite as: 593 U. S. ____ (2021)             11

                      THOMAS, J., dissenting

based constraints. It did not naturally include other con-
straints, such as time and manner restrictions. By replac-
ing the specific, limited term “purposes” with the broader,
more general phrase “not entitled,” Congress gave force to
those other kinds of constraints. Consider the previous ex-
ample of the employee who violates an instruction not to log
in while in an unfriendly foreign country with insecure net-
works. The original text would not cover him, so long as he
logged in for a proper purpose like checking work e-mail.
The newer text would cover him because his entitlement to
obtain or alter data is context dependent. His purpose is
innocent, but the time or manner of his use is not.
                                III
   The majority ends with policy arguments. It suggests
they are not needed. Ante, at 17 (“ ‘extra icing on a cake
already frosted’ ”). Yet, it stresses them at length. Ante, at
17–20. Regardless, the majority’s reliance on these policy
arguments is in error.
   Concerned about criminalizing a “breathtaking amount
of commonplace computer activity,” the majority says that
the way people use computers today “underscores the im-
plausibility of the Government’s interpretation.” Ante, at
17. But statutes are read according to their “ ‘ordinary
meaning at the time Congress enacted the statute.’ ” Wis-
consin Central Ltd. v. United States, 585 U. S. ___, ___
(2018) (slip op., at 2) (ellipsis omitted). The majority’s reli-
ance on modern-day uses of computers to determine what
was plausible in the 1980s wrongly assumes that Congress
in 1984 was aware of how computers would be used in 2021.
   I also would not so readily assume that my interpretation
would automatically cover so much conduct. Many provi-
sions plausibly narrow the statute’s reach. For example,
the statute includes the strict mens rea requirement that a
person must “intentionally . . . excee[d] authorized access.”
§1030(a)(2). The statute thus might not apply if a person
12              VAN BUREN v. UNITED STATES

                     THOMAS, J., dissenting

believes he is allowed to use the computer a certain way be-
cause, for example, that kind of behavior is common and
tolerated. Cf. Restatement (Second) of Contracts §223(2)
(1979) (discussing how an established “course of dealing”
can erase written limitations in certain contractual con-
texts). The Act also concerns only “obtain[ing] or alter[ing]
information in the computer,” §1030(e)(6) (emphasis
added), not using the Internet to check sports scores stored
in some distant server (i.e., a different computer). The ma-
jority does not deny that many provisions plausibly narrow
the focus of this statute. It simply faults the government
for not arguing the point more forcefully. Ante, at 18–19. I
would not give so much weight to the hypothetical concern
that the Government might start charging innocuous con-
duct and that courts might interpret the statute to cover
that conduct.
   The majority’s argument also proves too much. Much of
the Federal Code criminalizes common activity. Absent ag-
gravating factors, the penalty for violating this Act is a mis-
demeanor. §1030(c)(2)(A). This Act thus penalizes mine-
run offenders about as harshly as federal law punishes a
person who removes a single grain of sand from the Na-
tional Mall, 40 U. S. C. §8103(b); breaks a lamp in a Gov-
ernment building, ibid.; or permits a horse to eat grass on
federal land, 18 U. S. C. §1857. The number of federal laws
and regulations that trigger criminal penalties may be as
high as several hundred thousand. Fields & Emshwiller,
Many Failed Efforts To Count Nation’s Federal Criminal
Laws, Wall-Street Journal (July 23, 2011).* It is under-
standable to be uncomfortable with so much conduct being
criminalized, but that discomfort does not give us authority
to alter statutes.


——————
  * www.wsj.com/article/SB10001424052702304319804576389601079
728920.html.
                 Cite as: 593 U. S. ____ (2021)          13

                    THOMAS, J., dissenting

                       *     *    *
  In the end, the Act may or may not cover a wide array of
conduct because of changes in technology that have oc-
curred since 1984. But the text makes one thing clear: Us-
ing a police database to obtain information in circum-
stances where that use is expressly forbidden is a crime. I
respectfully dissent.